783 N.W.2d 386 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Anthony RABY, Defendant-Appellant.
Docket No. 139348. COA No. 278617.
Supreme Court of Michigan.
July 2, 2010.

Order
By order of December 9, 2009, this case was remanded to the Court of Appeals for reconsideration of the defendant's Confrontation Clause issue in light of Melendez-Diaz v. Massachusetts, ___ U.S. ___, 129 S.Ct. 2527, 174 L.Ed.2d 314 (2009). On order of the Court, the Court of Appeals having issued an opinion on remand, the application for leave to appeal the March 31, 2009 judgment of the Court of Appeals is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would hold this case in abeyance for People v. Lewis, Docket No. 140704, in which, by order of June 30, 2010, we directed the State Appellate Defender Office to file a supplemental application for leave to appeal.